Citation Nr: 0730540	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  00-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970, and from September 1971 to August 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision that 
denied service connection for PTSD.  The veteran timely 
appealed.

In March 2001, the Board remanded the matter for additional 
development and it is now ready for disposition.


FINDING OF FACT

The weight of competent evidence establishes that the veteran 
currently does not have a confirmed diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through August 2002, July 2003, and October 2005 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  Each of the letters 
asked him if he had any additional evidence to submit, and 
thereby put him on notice to submit information or evidence 
in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  The timing deficiency was 
remedied by the fact that the veteran's claim was re-
adjudicated by the agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board finds no prejudice to the veteran in proceeding 
with a denial of service connection for PTSD, as concluded 
below, because any question as to the appropriate disability 
rating and effective date to be assigned is rendered moot.  
He had previously received all required notice regarding 
service connection.  The claim denied obviously does not 
entail the setting of a new disability rating or an effective 
date.  Accordingly, the veteran is not harmed by any defect 
with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no findings of any 
psychiatric disorder.  The report of a May 1976 VA 
psychiatric consultation indicates that the veteran had a few 
mild symptoms of anxiety off and on for several years, but 
that none was severe enough to warrant making a psychiatric 
diagnosis.  A claim for a nervous disorder was denied by the 
RO in June 1976.

Non-VA hospital records show an Axis I diagnosis of 
adjustment disorder with mixed disturbance of emotions and 
conduct in July 1994.  Records from the Social Security 
Administration show that the veteran was found to be disabled 
by conditions that included affective disorder, personality 
disorder, and osteoarthritis-beginning in July 1996.  The 
report of an accompanying evaluation dated in November 1996, 
shows diagnostic impressions of bipolar II disorder, manic 
type; and intermittent explosive disorder.

Records first show a clinical assessment of PTSD in December 
1996, and that the veteran underwent group therapy at VA 
between December 1996 and September 1997.  VA outpatient 
treatment records, dated in January 1997, reflect an 
assessment of anxiety, rule out PTSD.

The Board notes that a VA staff psychiatrist, in February 
1998, recorded an Axis I assessment of PTSD with intermittent 
explosive disorder, probable superimposed on anti-social 
personality traits/behavior, adolescent and adult anti-social 
behavior; and an Axis II assessment of history of explosive 
personality disorder.  

In April 1998, the same psychiatrist assessed major 
depression with psychotic features, superimposed on PTSD.  
Evaluation by that same psychiatrist in May 1999 revealed 
that the veteran's symptoms were exacerbated due to non-
compliance, and that his recent stresses were financial.  At 
that time the assessment was major depression, recurrent with 
psychosis resolved due to non-compliance, with history of 
PTSD and adult anti-social behavior.

The veteran underwent a VA PTSD examination in September 
1998.  He complained of intense anger outbursts and violence 
for 31 years, following his Vietnam experience.  He also 
reported an angry mood and multiple episodes of assault and 
battery that have kept him from holding jobs.  

The veteran gave a history suggestive of his aggression being 
grossly out of proportion to the precipitating stressor.  
Outbursts were intense and rapid in onset, and the veteran 
felt a loss of control during them.  He reported nightmares 
about Vietnam, but could not relate any specific repeating 
nightmare, and could not relate a specific experience in 
Vietnam that he found particularly traumatic; he denied any 
history of flashbacks.  

The veteran endorsed symptoms of hypervigilance, as well as 
auditory hallucinations, and complained of an approximately 
five-year history of severe insomnia.  The examiner's Axis I 
diagnoses included alcohol dependence in full remission, and 
intermittent explosive disorder.  An Axis II diagnosis was 
deferred.  The examination report does not include a 
diagnosis of PTSD.

Records show outpatient treatment for PTSD traits between 
September 1999 and December 2001, and between April 2002 and 
April 2003.

In March 2001, the Board remanded the claim to, among other 
things, clarify the veteran's diagnosis regarding PTSD.  
While PTSD had been reported in the outpatient treatment 
records, other medical evidence did not support a diagnosis.  

During a July 2005 VA PTSD examination, the veteran again 
reported his military experiences, including several 
disciplinary episodes.  The examiner reviewed the veteran's 
claims file, and administered the PTSD scale (DSM-IV) and the 
Mississippi Combat Scale to assess the severity of PTSD 
symptoms.  

The examiner noted the veteran's past psychiatric history as 
including hospitalization for an adjustment disorder in 1994, 
diagnoses of bipolar disorder and intermittent explosive 
disorder in 1996, and of alcohol dependency in full remission 
and intermittent explosive disorder in 1998.  Current 
symptoms included mood swings at times, depending on the 
situation.  

The veteran's manner was subdued with underlying 
irritability.  His affect was irritable.  There was no 
evidence of thought process disturbance.  The veteran 
admitted to some auditory perceptual distortions, and denied 
suicidal or homicidal ideation.

Verified stressors included (1) the veteran's presence in 
Camp Sally, located near Camp Eagle, which was subject to 
heavy mortar attack; and (2) an incident where a soldier 
pulled a grenade pin, killing himself and another first 
sergeant.  The veteran had heard about this second incident 
on the radio, while flying on a helicopter after a mission.  
The veteran had not been particularly close to the 
individual, and had not witnessed the event.

Regarding actual PTSD symptoms, the veteran only reported 
having intrusive distressing recollection when he watched 
movies.  He did not have recurrent distressing dreams as 
often as he used to, and did not have intense psychological 
distress or physiological reactivity.  He did not describe 
flashbacks.  The examiner found that the veteran did not meet 
criterion B for PTSD (DSM-IV).

The veteran did not avoid certain situations that would 
remind him of war, and actually called a recruiter to 
reenlist two months ago because he wanted to participate in 
the killing in Iraq.  He reportedly had been detached from 
people, and did not like to socialize.  Regarding persistent 
symptoms of increased arousal, the veteran had erratic sleep 
and anger modulation difficulty; he was not particularly 
hypervigilant.  He did have an exaggerated startle response, 
which made him angry if people walked up behind him 
unexpectedly.  The examiner noted that the results on the 
Mississippi Scale were 88, which was below the range that is 
characteristic of those with a PTSD diagnosis.  Hence, the 
Mississippi Scale findings do not support a diagnosis of 
PTSD.

The examiner noted that the overall picture was one of an 
individual with a mood disorder, currently described as 
schizoaffective disorder, bipolar type.  The veteran also met 
the diagnostic criteria for anti-social personality disorder.  
He does not meet the current diagnostic criteria for PTSD, in 
terms of current symptomotology.  See DSM-IV.  In addition, 
the examiner was unable to form a clear nexus between the 
events in service and the veteran's current symptoms.

The Board notes that, notwithstanding the clinical assessment 
of PTSD in February 1998 and outpatient treatment records, 
subsequent examiners have concluded that the veteran's 
symptomatology does not meet the criteria for a diagnosis of 
PTSD.  The July 2005 VA examination report is consistent with 
the September 1998 VA examination report, showing a lack of 
actual PTSD symptomatology.

Because the September 1998 and July 2005 examination reports 
are supported by the most recent treatment records, and the 
examination reports are more detailed and contain discussions 
of the criteria for a diagnosis of PTSD, they are more 
probative than the clinical assessments related a history of 
PTSD.  Moreover, as noted above, the same VA staff 
psychiatrist who assessed PTSD in February 1998 subsequently 
changed the assessment to "a history of PTSD" in May 1999.

In addition, the initial references to PTSD were reported as 
"rule/out."  In other words, PTSD was consider as a 
possible diagnosis but the veteran had not actually been 
diagnosed with the disorder.  Nonetheless, in subsequent 
statements to treating physicians, he began to report that he 
had been diagnosed with PTSD.  The United States Court of 
Veterans Appeals (Court) has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

However, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) for the proposition that Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (finding 
Board may reject medical opinion based on facts provided by 
the veteran previously found to be inaccurate); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (finding Board is not 
bound to accept uncorroborated account of veteran's medical 
history but must assess the credibility and weight of the 
evidence provided by the veteran rejecting it).

In this case, the statements made by the veteran and reported 
in the medical evidence were not consistent with the record.  
The subsequent treating physicians were reporting that the 
veteran had been diagnosed with PTSD but the clinical 
evidence reflected a diagnosis of "rule/out" PTSD.  In 
addition, as noted above, the medical examiners who have 
specifically addressed the issue of the diagnosis have 
consistently determined that PTSD is not shown.

Although the veteran has reported that he has PTSD, he is a 
layperson, and lacks the requisite medical knowledge to make 
a competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence of a confirmed 
diagnosis of PTSD.

Because the evidence weighs against a current diagnosis of 
PTSD, the preponderance of the evidence is against the claim.  
The benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


